DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 5 and 6, the addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Claims 5 and 6 recite “bolt type” and “binder type” respectively which render the claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Anderson et al. (US 2006/0237962 hereinafter “Anderson”)
In regards to claim 1, Anderson discloses a method comprising: 
fastening a position locator (406) to an outer surface of a tube (T) at a predetermined depth from a first end of the tube such that at least one ferrule (404) abuts a flange of the position locator between the first end of the tube and the position locator (shown in fig. 19); 
forming a tube connector assembly by introducing a compression nut (402) such that an inner wall of the compression nut surrounds the position locator and the at least one ferrule (shown in fig. 19);
introducing a fitting body (associated body - see paragraph [0066]; analogous to body 12 but with male threading; further see paragraph [0042]) via the first end of the tube; and 
fastening the tube connector assembly to the fitting body using a first threading on the inner wall of the compression nut and a second threading on an outer wall of the fitting body such that the at least one ferrule is between the compression nut and the fitting body (analogous to fig. 1 but with threading reversed, see again paragraph [0042] and paragraph [0066]).
In regards to claim 2, Anderson further discloses the tube connector assembly is formed before the position locator is fastened to the outer surface (see fig. 18).
In regards to claim 3, Anderson further discloses fastening the position locator to the outer surface of the tube comprises: 
fastening the tube connector assembly such that the compression nut is temporarily fastened to a hollowed out portion of an assembly jig (600’ see fig. 17), the assembly jig comprising the hollowed out portion at one end  (at 612’) that is wide enough to allow the tube to pass through and a shoulder portion (near 615’) at an opposite end that prevents the tube from passing through; 
inserting the first end of the tube into the tube connector assembly until the first end of the tube abuts the shoulder portion of the assembly jig (shown in fig. 19); and 
unfastening the assembly jig from the tube connector assembly (see at least paragraph [0054] which discloses that the assembly jig is removed prior to assembly)
In regards to claim 4, Anderson further discloses the tube connector assembly is fastened to the assembly jig, the distance between the shoulder portion of the assembly jig and the position locator is equivalent to the predetermined depth (shown in fig. 19).
In regards to claim 5, Anderson further discloses the assembly jig comprises a “bolt type” assembly jig, wherein the outer surface of the hollowed out portion is threaded (412’) to be temporarily fastened to the first threading on the inner wall of the compression nut (see paragraph [0077]).

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679  
09/08/2022